Citation Nr: 9902716	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  98-01 257	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased evaluation for residuals of an 
old back injury, postoperative left L5-S1 diskectomy and 
foraminotomy for disc herniation and with decreased range of 
motion, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. J. Nottle, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1986 to August 
1988.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a December 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO).


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that the evaluation currently assigned 
for his back disability should be increased to reflect more 
accurately the severity of his back symptomatology.  He 
asserts that his symptomatology, which includes severe back 
and leg pain, weakness and numbness, has worsened since his 
1991 surgery.  The veterans representative contends that an 
examination by a neurosurgeon should be conducted to 
determine the true severity of the veterans back disorder, 
and that 38 C.F.R. §§ 4.40, 4.45, and Deluca v. Brown, 8 Vet. 
App. 202, 207-8 (1995) should be considered in deciding the 
veterans claim.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veterans 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the preponderance of the 
evidence is against an increased evaluation for residuals of 
an old back injury, postoperative left L5-S1 diskectomy and 
foraminotomy for disc herniation and with decreased range of 
motion.



FINDINGS OF FACT

1.  The record contains all relevant evidence necessary for 
an equitable disposition of the veterans appeal.

2.  The veterans back disability, which is manifested by 
minimal tenderness, limited lateral flexion, pain on motion 
and occasional numbness, does not cause severe recurring 
attacks of intervertebral disc syndrome with intermittent 
relief.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
residuals of an old back injury, postoperative left L5-S1 
diskectomy and foraminotomy for disc herniation and with 
decreased range of motion, have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.40-
4.46, 4.71a, Diagnostic Code 5293 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the evaluation currently assigned 
for his back disability should be increased to reflect more 
accurately the severity of his back symptomatology.  He 
asserts that his symptomatology, which includes severe back 
and leg pain, weakness and numbness, has worsened since his 
1991 surgery.  The veterans representative contends that an 
examination by a neurosurgeon should be conducted to 
determine the true severity of the veterans back disorder, 
and that 38 C.F.R. §§ 4.40, 4.45 (1998), and Deluca v. Brown, 
8 Vet. App. 202, 207-8 (1995) should be considered in 
deciding the veterans claim.

Preliminarily, the Board must decide whether the veteran has 
submitted a well-grounded claim within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991), and if so, whether the VA has 
properly assisted him in the development of his claim.  A 
mere allegation that a service-connected disability has 
become more severe is sufficient to establish a well-grounded 
claim for an increased rating.  See Caffrey v. Brown, 6 Vet. 
App. 337, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992).  As the veteran has claimed that his back 
disability has worsened, the Board finds that the veteran has 
presented a claim that is well grounded.  

The Board also is satisfied that the record includes all 
relevant evidence necessary for an equitable disposition of 
this appeal, and that no further assistance to the veteran is 
required to fulfill the duty to assist.  Although the 
veterans representative has claimed that another medical 
evaluation should be conducted, the Board disagrees.  During 
the most recent VA examination, when the veterans back 
disability was shown to include a neurological component, the 
examiner clearly outlined all functional loss caused by the 
overall disability.  Moreover, the veteran did not report 
that he suffered any symptoms other than those objectively 
confirmed during the examination. 

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Ratings Disabilities (rating schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45.  Painful, unstable, or malaligned 
joints, due to healed injury, are entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Where entitlement to compensation has been established and an 
increase in the disability rating is at issue, the present 
level of disability is of primary concern. However, documents 
created in proximity to the recent claim are the most 
probative in determining the current extent of impairment.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

The veterans back disability has been rated as 20 percent 
disabling since 1991, when he underwent a left L5-S1 
microlumbar diskectomy and foraminotomy.  In May and November 
1994, the veteran sought VA outpatient treatment for back 
problems; upper back pain and muscle spasm were noted.  In 
December 1994, he underwent a VA examination during which he 
was shown to have limitation of motion, but no neurological 
involvement.  Based on those findings, the RO continued the 
veterans 20 percent evaluation for a back disability.  In 
April 1997, the veteran submitted a VA Form 21-4138 
(Statement in Support of Claim) indicating that his back 
disability had worsened and requesting a reevaluation.  

On VA examination in June 1997, he reported low back pain 
that intermittently radiated to his left leg and foot, and an 
occasional general numbness of the legs at night.  He 
indicated that he did not have sensory loss or motor function 
loss in the lower extremities, that bending aggravated his 
low back, and that he limited lifting and changed positions 
intermittently when sitting.  Objectively, he had a normal 
gait, posture and spinal curvature, minimal tenderness to 
punch in the mid-low lumbar vertebrae, no paravertebral 
muscle spasm or tenderness, full forward flexion and 
hyperextension with mild pain, asymptomatic full lateral 
flexion on the left, lateral flexion to 20 degrees on the 
right with pain, no sciatic notch tenderness, positive 
straight leg raising on the left, negative straight leg 
raising on the right, and an absent ankle jerk.  

The veterans back disability is rated as 20 percent 
disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5293.  That code provides that a 20 percent evaluation is 
warranted for moderate, recurring attacks of intervertebral 
disc syndrome.  A 40 percent evaluation requires severe, 
recurring attacks of intervertebral disc syndrome with 
intermittent relief.  A 60 percent evaluation is warranted 
when the intervertebral disc syndrome is pronounced; with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, and little intermittent relief.

In VAOPGCPREC 36-97 (December 12, 1997), the acting VA 
General Counsel held that: (1) Diagnostic Code 5293 involves 
loss of range of motion and, therefore, 38 C.F.R. §§ 4.40 and 
4.45 must be considered when a disability is evaluated under 
this diagnostic code; (2) When a veteran receives less than 
the maximum evaluation under Diagnostic Code 5293 based upon 
symptomatology which includes limitation of motion, 
consideration must be given to the extent of the disability 
under 38 C.F.R. §§ 4.40 and 4.45, even though the rating 
corresponds to the maximum rating under another diagnostic 
code pertaining to limitation of motion; and (3) The Board 
must address entitlement to an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) if there is evidence of exceptional or 
unusual circumstances indicating that the rating schedule, 
including 38 C.F.R. §§ 4.40, 4.45, and 4.71a, may be 
inadequate to compensate for the average impairment of 
earning capacity due to intervertebral disc syndrome, 
regardless of the fact that a veteran may have received the 
maximum schedular rating under a diagnostic code based upon 
limitation of motion. See also DeLuca v. Brown, 8 Vet. App. 
202 (1995).

The Board has reviewed the probative evidence of record and 
considered the effect this disability has on the earning 
capacity of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  The 
medical evidence, as set forth above, shows that the 
veterans back symptoms are, at least with respect to the 
criteria embodied by all applicable diagnostic codes, 
consistent with no higher than the ROs assignment of a 20 
percent evaluation.  The most recent clinical evidence shows 
that the veterans back disability includes a neurological 
component and causes minimal tenderness, limited lateral 
flexion, pain on motion and, accepting his reported history, 
occasional numbness.  The evidence does not show that the 
veteran has sought regular treatment for these symptoms (the 
most recent pertinent medical records are dated in 1994, and 
the veteran has not reported that there are any additional 
medical records outstanding), a fact which suggests that the 
symptoms do not cause severe recurring attacks of 
intervertebral disc syndrome with intermittent relief.  
Accordingly, a higher evaluation is not warranted under 
Diagnostic Code 5293.  

While the evidence establishes that the veterans back 
symptomatology is consistent with the ROs assignment of a 20 
percent evaluation under Diagnostic Code 5293, the Board 
observes that the disability is not sufficiently severe as to 
allow for an increased evaluation under Diagnostic Code 5289 
or 5292.  First, insofar as the medical evidence contains no 
indication of ankylosis of the spine, Diagnostic Code 5289 
provides no basis for an increased evaluation.  Additionally, 
limitation of motion of the veterans spine has never been 
described as severe, as is required for a 40 percent 
evaluation under Diagnostic Code 5292.  

The Board also finds that the evaluation assigned under 
Diagnostic Code 5293 takes into account the functional 
limitation due to pain, in particular the limited back motion 
and pain on movement as demonstrated by the evidence of 
record.  Other factors listed in 38 C.F.R. § 4.45, such as 
more movement than normal, weakened movement, excess 
fatigability, incoordination, impaired ability to execute 
skilled movements smoothly, swelling, deformity, or atrophy 
of disuse such that would warrant an evaluation in excess of 
that currently assigned have not been demonstrated.  
Interference with sitting and weight-bearing have also been 
considered in the assignment of the 20 percent rating for the 
veterans back disability. 

As a final matter, the Board notes that there is no 
indication that the schedular criteria are inadequate to 
evaluate the veterans disability.  While the veteran has 
asserted some interference with employment, there is no 
showing that the disability under consideration has caused 
marked interference with employment (i.e., beyond that 
contemplated in the assigned evaluation), or necessitated 
frequent periods of hospitalization, or that it otherwise 
renders impracticable the application of the regular 
schedular standards so as to warrant assignment of an extra-
schedular evaluation.  In the absence of such factors, the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

Finally, the Board recognizes that the rating schedule is 
designed to accommodate changes in condition, and that the 
veteran may be awarded a higher evaluation in the future 
should his disability picture change.  See 38 C.F.R. § 4.1.  
At present, however, the Board finds that the veterans back 
disability picture more nearly approximates the currently 
assigned 20 percent evaluation.


ORDER

An evaluation in excess of 20 percent for residuals of an old 
back injury, postoperative left L5-S1 diskectomy and 
foraminotomy for disc herniation and with decreased range of 
motion, is denied.



		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date that appears on the face of this decision constitutes 
the date of mailing and the copy of this decision that you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
